Platt, J.
delivered the opinion of the court. (After mentioning the facts in the case, as above stated.) These facts, in regard to the insurance, are mentioned because they were relied on at the trial below, not because they are deemed essential in the case; for the law is well settled that insurance on freight is for the indemnity of the owners only, and does not enure to the benefit of seamen’s wages, which cannot be insured, either directly or indirectly. (M‘Huirk and others v. Ship Penelope, 2 Peters’ Adm. Decisions, 276.)
The maxim that freight is the mother of mages, contains the rule which governs this case.
This maxim implies that if the freight be totally lost, by disaster, peril, or force, without fraud or misconduct of the master or owners, the seamen lose their wages. This has been adopted as a rule of policy to secure the fidelity, and stimulate the exertions of the crew, and all seamen are presumed to know this ruie an(j to contract with reference to it.* ’
. Here was no fraud or improper conduct m the master or owners. It was a lawful trade, and the voyage was directly pursued, in good faith; but the vessel and cargo were captured and condemned under a French decree of the 17th of December, 1807, made while the ship was on her passage, and of which the master was entirely ignorant.
No freight was earned, and like the case of total loss by piracy, the seamen and owners must be deemed common sufferers. Wages cannot be exacted by the unfortunate seamen from the still more unfortunate owners.
The judgment below ought to be reversed.
Judgment reversed.

 See Abbot on Ships, &c. part 4. c. 3. s. 1.